No reversible error appears in this record. The evidence was in sharp conflict, thereby presenting a jury question. Appellant was convicted under the second count of the indictment, which charged, in proper form and substance, the unlawful possession of a contraband still. His presence at the still was admitted, and there was evidence tending to show acts of ownership and possession. The denial by the accused that he was in any manner connected with the still or its possession, and the evidence tending to show the contrary, formed the issue of fact for the determination of the jury. The exceptions reserved by defendant are without merit. Let the judgment of conviction from which this appeal was taken stand affirmed.
Affirmed.